Case 2:19-cv-01786-SSV-DI\/|D Document 1 Filed 02/27/19 Page 1 of 5

Pm se 1 cRev~‘lz/is) complaint foracivu case ~ ~ ,, 4 "--'

\`, `
b

Fl lLED
UNITED STATES DISTRICT COURTA 315:~:§9!%7:§'1?¢'¢¢°:°3§[§
f°"h° nw ma 21 A op zq

§j-£¢./;_M ¢/l'o/ u.],¢%rj Distri°t°f tatum w. simms
MM¢ ./r~

Division CLE"‘K CC,
70/0£/ @/»~.'D
/Vw O//¢»’f: ,a 7'¢/:1~§/ Case§o. 1 9 "- 0 1 '7 8 6

(to be f lled m by the Cler!c' s Ojj'ice)

sect R m3

Jury Tria.l: (checlc one) \:I Yes [E’No

 

 

Plainti_')j"(s)
(Write the ji¢ll name of each plaintij" who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write "see attached ” in the space and attach an additional
page with the full list of names )-v_

/A$'{;tg¢)re£/:/ff)ya{ gmc w/zd/V

/l/c’¢d dor/mms ,¢a, 70//;2.

 

Defendant(s)
(Write the jidl name of each defendant who is being sued lj" the
names of all the defendants cannot fit in the space above, please
write “see attached " in the space and attach an additional page
with the full list ofnames.)

COMI’LAINT FOR A CIV]L CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if
needed.
Name
Street Address
Citv and Countv
State and Zip Code

Telephone Number §§ di l i?¢{-?O¢/D
E-mail Address

 

 

 

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether e defendant is an 34 OP‘ 69
individual, a government agency, a.n organization, or a corporation For an indivi

include the person's job or title (sznown). Attach additional pages if needed. Pr moss "'

X Dktd
___CtRmDeP----'
_____.Doc NO. _£2£2.1-0£-5-

 

Case 2:19-cv-01786-SSV-DI\/|D Document 1 Filed 02/27/19 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

‘.

Defendant No. 1

 

 

 

 

 

Name Ms...lmla)m_£m:/a//
Job or Title (iflmown) M¢VW

city and county , 70
State and Zip Code 144 , 70//3_.

Telephone Number (§'Of z 6 52 - 4?00
E-mail Address (;'fknawn)

 

Defendant No. 2
Name
Job or Title (;'flmown)
Street Address
City and County
State and Zip Code'
Telephone Number
E-mail Address (ifknown)

 

 

 

 

 

 

 

Defendant No. 3
Name
Job or Title (zflmawn)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (iflmawn)

 

 

 

 

 

 

 

Defendant No. 4
Name
Job or Title (xfknbwn)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Addl‘eSS (iflmown)

 

 

 

 

 

 

 

Page 2 of 5

Case 2:19-cv-01786-SSV-DI\/|D Document 1 Filed 02/27/19 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

[[.

f

"Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties Under 28 U. S. C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U. S. C. § 1332, a case in Which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75, 000 is a diversity of citizenship case. ln a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all that apply)
E/Federal question l:l Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal~Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

6' / .
ass as ;.zi,é/:‘:;-:“':,i//,,§‘“,eszw”""“' i“”'

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. Ifthe plaintiff is an individual
The plaintiff, (name) EA"MEM %ME é , is a citizen of the

State of (mzme) ~ d g E“£'“' n 5 .

b. If the plaintiff is a corporation
The plaintiff, (name) _ , is incorporated
under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintil?`is named in the complaint, attach an additional page providing the
same information for each additional plaintsz)

2. The Defendant(s)

a. lfthe defendant is an individual

The defendant, (name) MMM ., iS a CitiZeIl Of

the State of (name) _/_M¢S' g°a,_‘ g . Or is a citizen of

O?)reign nation)

 

Page 3 of 5

Case 2:19-cV-01786-SSV-DI\/|D Document 1 Filed 02/27/19 Page 4 of 5

Pro Sc 1 (Rev. 12Il6) Complaint for a Civil Case

‘.

 

b. Ifthe defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

]I[. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct Ifmore than one claim ls asserted, number each claim and
write a short and plain statement of each claim 111 a separate paragraph Attach additional pages if needed.

M!}A/'?Yd c/ Md erma/o -/cA¢/M¢/m ¢%¢/ /’{""'/“‘
es 6/¢¢./ »/dc.e?(vv,/ v”:;¢ c j. //600';¢ ¢;:JMM/ ar }f
;,.:.t':?“‘:.. "3*’:2"," 0 tap ”t/z/’<' “’ fiat tail witt 0'//'7""0"/“““

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive mone damages

ria/l aimed ,;!éF-¢€ Wé/ .6~/ -/»! mmr/a //e. dix/army
;m£/_er, CM// /eJe fagg 21 hoh-iii cs , fmc-d'ue-A»~
”z:jiwm-h 5, /1¢2'/ lrc'}/c/¢ sdteye/e$w-A) ?w-d) ram my

Amsc.£

Page 4 of 5

Case 2:19-cV-01786-SSV-DI\/|D Document 1 Filed 02/27/19 Page 5 of 5

Pro Se l (Rev. 12/16) Complaint for a Civil Case

0

 

V. Certification and Closing

Under Federal Rule of Civil Procedure ll, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonii'ivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identiiied, Will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorne_y

I agree to provide the Clerk’s Offrce with any changes to my address where-case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Ofiice may result

in the dismissal of my case.

Date of signing: z-¢é g 2 ga f 2 _

Signature of Plaintiff
Printed Name of Plaintift`

For Attorneys

Date of signing:

MA/_ la
M¢%¢¢;/dr: elm

 

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5

